Judge Eagles
dissenting.
I respectfully dissent from the portion of the opinion which reverses the convictions on the trafficking in methadone charge based on methadone found in the dresser in the front bedroom of defendant’s mobile home and the trafficking in cocaine charge arising out of the cocaine seized in the mobile home’s bathroom.
The majority states correctly the law regarding constructive possession and that it can be shown from circumstantial evidence. Likewise the law is clear that exclusive control of the premises *638where the drugs are found is sufficient to take the case to the jury. State v. McLaurin, 320 N.C. 143, 357 S.E. 2d 636 (1987). Even where possession of the premises is non-exclusive, constructive possession may be shown by incriminating circumstantial evidence. State v. Brown, 310 N.C. 563, 313 S.E. 2d 585 (1984).
Here the majority errs by disregarding the cumulative effect of a number of discrete pieces of circumstantial evidence and by dwelling on the shortcomings of the evidence. Admittedly, the showing of constructive possession could have been stronger if more explicit indicia had been introduced. Here, however, we are examining the adequacy of the evidence to show constructive possession of the mobile home premises and the substantial quantities of controlled substances therein. Our function does not include weighing the evidence or assessing its persuasiveness, but rather determining whether the State has presented substantial evidence of each element of the offenses charged. McLaurin at 146, 357 S.E. 2d at 638.
Indicating defendant’s constructive possession of the controlled substances seized in the mobile home, there is evidence in the record tending to show the following:
(1) This evidence was discovered in a search pursuant to a search warrant. The basis urged in the motion to suppress did not challenge defendant’s ownership or control of the mobile home but was focused on the illegal hearsay nature of the supporting data from law enforcement informants.
(2) On the day the search warrant was served there was snow on the ground outside rendering the areas outside slippery, to the extent that at least one officer fell while walking around outside.
(3) Defendant, who is physically crippled and not able to walk without the use of a walker, was present and seated in the living room in the mobile home with his wife and several others.
(4) There were no walker tracks in the snow.
These facts would support the logical inference that on a cold, snowy, slippery day in February the defendant, who had difficulty in walking, was prudently staying at home out of the inclement weather.
*639In addition, there was evidence tending to support defendant’s ownership of the mobile home, i.e., though the bill of sale itself is not in this record, there is evidence that a bill of sale for the mobile home bearing defendant’s name was found in a wooden box in a dresser drawer in the front bedroom of the mobile home.
Further supporting the defendant’s ownership and permanent residence in the mobile home is evidence that while the defendant had in his pockets a number of loose white pills, there was a prescription pill bottle bearing defendant’s name on a table in the living room of the mobile home.
From this circumstantial evidence, I would hold that exclusive possession and control of the mobile home could be found by a jury. For this reason I dissent and vote to find no error in the two charges 87CRS2796 and 87CRS2797.
As to the charges relating to controlled substances found in an unsecured outbuilding of indeterminate distance from defendant’s mobile home and on land not owned by defendant, I agree with the majority that the evidence establishing constructive possession by the defendant is too tenuous to submit to the jury and should be reversed.